Citation Nr: 0601264	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999). The record reflects that the rating 
action appealed granted entitlement to service connection for 
PTSD.  An initial 10 percent disability rating was assigned.  
The veteran appealed the assignment of the 10 percent rating. 

The veteran and his wife testified at an August 2005 VA 
Central Office hearing, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's PTSD has been manifested since initial 
entitlement, primarily by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), primarily due to such symptoms as: 
anxiety, chronic sleep impairment with nightmares, and 
avoidance of reminders of Vietnam but with no evidence of 
social isolation, or of a thought disorder and Global 
Assessment of Functioning (GAF) score said to be in the 
normal range for PTSD on most recent examination.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 30 percent evaluation, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the present case, the AOJ decision that is the basis of 
the appeal was for service connection of PTSD, and was 
favorably decided after VCAA notice provided by letter dated 
in November 2001.  The issue of the evaluation assigned is a 
"downstream" issue.  The Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

The RO nonetheless issued other VCAA letters concerning the 
issue of the evaluation assigned in letters dated in January 
2004 and June 2004.  In these letters, the veteran was told 
of the requirements to establish an increased rating for his 
service-connected PTSD, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in October 2004 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  Service medical records were 
previously obtained and associated with the claims folder.  
Furthermore, VA medical records, private medical records and 
Social Security records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of February 2004 and the August 2004 addendum provides a 
current assessment of the veteran's condition based not only 
on examination of the veteran, but also on review of the 
records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

II.  Increased Rating

The veteran contends that his PTSD is more severe than 
currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, the veteran had appealed an April 1997 rating 
decision that denied entitlement to service connection for 
PTSD to the Board, which granted service connection for PTSD 
in February 2003.  In a March 2003 rating decision that 
implemented the Board's decision, the veteran was granted 
service connection for PTSD and a 10 percent rating was 
initially assigned from January 23, 1997, the date of initial 
entitlement.  The veteran disagreed with this decision and 
appealed it.  

Records from a private alcohol treatment facility reflects 
that the veteran was treated in May 1996 for alcohol 
dependence, which was the lone Axis I diagnosis according to 
this report.  No other psychiatric disorders were diagnosed.  

VA records from 1996 reflect treatment for psychiatric 
complaints beginning in November 1996, when he complained of 
depression for the last six months.  This was a recurrent 
problem for the last four years, but he had never been 
treated for this problem.  A psychiatric consult revealed 
complaints of increased depression, decreased concentration, 
anhedonia and feeling everything he touches turns "black."  
He had suicidal ideation with carbon monoxide, but no intent.  
He had some PTSD symptoms early after his return from 
Vietnam, but stated that the symptoms went away after he had 
children.  His current stressor was the loss of an insurance 
business he had for 15 years as a result of being arrested 
and charged with false documentation.  He lost his license 
and his home through bankruptcy.  He started another 
insurance agency and hired a broker and was arrested again 
with a pending case based on his selling insurance without a 
license.  He was fighting the charges.  He was noted to be 
separated from his wife.  His mother's side of the family was 
noted to be significant for alcoholism.  He stated that he 
was concerned with his drinking and went to an 11 week 
program for alcohol treatment.  The impression was major 
depressive disorder, first episode rule out alcohol abuse.  
VA mental health clinic records from December 1996 reflect 
complaints of depression.  He was also noted to have poor 
sleep unless he drinks and was tearful when asked about 
losing friends in Vietnam.  His ongoing legal difficulties 
and loss of business as well as the loss of his marriage were 
discussed.  He was noted in December 1996 to have been 
reclusive at home, with increasing awareness of depression.  
He was noted to be bright and articulate and showed no 
evidence of a thought disorder.  His mood was depressed and 
tearful and he appeared overwhelmed.  He continued with much 
sadness, loss and loneliness through the rest of December, 
with no plans for Christmas.  

In early January 1997 he admitted to having resumed drinking 
between Christmas until a day ago.  He had stopped taking 
Prozac because it was making him sick, which was probably not 
related and agreed to restart it.  He continued to treat for 
ongoing depressive symptoms in February 1997, and 
acknowledged being a "dry drunk."  He was also restarted on 
Prozac in February 1997.  In March 1997, he began complaining 
about the emergence of PTSD symptoms involving nightmares and 
startle responses.  He said he had kept this repressed by 
alcohol and working.  He indicated that his depression 
worsened following his alcohol rehab last summer.  

An April 1997 Social Security psychiatric disability 
evaluation form summarized that there was insufficient 
medical evidence for a medical determination, but noted 
substance abuse addiction disorders.  

Psychiatric treatment records from a period of incarceration 
between 1997 and 1999 reflect that in June 1997 he was 
examined upon admission to prison with a history of 
significant losses of the past year including bankruptcy, 
separation from wife and conviction for forgery.  He was 
currently taking Prozac prescribed by the VA.  He denied 
suicidal ideation but expressed anxiety over incarceration.  
He denied a psychiatric history except for outpatient 
treatment for PTSD.  He admitted to alcohol use, but denied 
drug use.  His appearance was neat, well groomed, he was 
oriented times three and he showed some anxiety.  His memory 
was intact and his speech was well organized.  There was no 
evidence of abnormal thought processes and his judgement was 
unimpaired.  Other June 1997 records revealed complaints of 
depression and an assessment of adjustment disorder, 
depressed, anxious and alcohol abuse in remission.  Towards 
the end of June 1997 he reported being very depressed and 
anxious but denied suicidal thoughts.  The diagnosis included 
rule out PTSD, adjustment disorder with mixed depression and 
anxiety and alcohol abuse.  Records from July and August 1997 
reflect that he was taking Prozac and denied depression and 
anxiety and denied suicidal ideations.  However, the August 
1997 record reveals complaints of nightmares about his 
Vietnam experiences.     

A September 1997 Social Security psychiatric review reflected 
the veteran to be impaired due to affective disorders and 
substance addiction disorders.  Specifically, the veteran was 
said to have adjustment disorder with depressed and anxious 
mood.  Also present was a substance addiction disorder in the 
form of alcohol abuse.  The examiner noted the veteran to be 
in prison.  He lost his family and business because of 
illegal business practice.  He began having nightmares of 
Vietnam and continued with depression and anxiousness.  His 
diagnosis was adjustment disorder with depression and 
anxiety, currently on Prozac and responding.  He was oriented 
times three, with no psychosis.  He showed no marked 
limitation mentally.  His GAF was 75 by examining doctor.  

An April 1999 mental health clinic record revealed the 
veteran to be treated for depression and anxiety.  Anxiety 
referred to nightmares, night sweats, exaggerated startle 
responses, irritability, argumentativeness, verbal 
abusiveness, but no combativeness.  He blamed this on his 
divorce.  He was noted to be a combat veteran and was also 
noted to have been released two weeks earlier from prison 
after serving a sentence for a forgery conviction.  He 
maintained his innocence for instructions to sign insurance 
cards in an agency that turned out to be illegal, despite his 
ignorance of the same.  He had a history of alcohol abuse, 
and was sober for three years.  He denied a history of 
delirium tremens, withdrawal seizures, methanol, ethylene 
glycols and did not combine alcohol with CNS depressants.  He 
gave a past history of LSD, amphetamines and barbiturate use.   
He denied other drug uses.  His mental status was neat, 
cooperative, coherent. He had a depressed mood and affect, 
with some psychomotor retardation.  There was no thought 
broadcasting or insertion.  There were no auditory or visual 
hallucinations.  His insight and judgment were fair.  The 
diagnosis was PTSD, combat related.  In May 1995 he was 
referred to vocational rehab and attended a CWT orientation 
group.  He was interested in participating in the CWT 
program.  He had been assigned a vocational counselor and 
given an appointment for vocational screening and planning 
session.  Another May 1999 psychology/vocational visit record 
revealed that he came for orientation and stated he had 
experience in the insurance business.  He expressed a desire 
to start his vocational treatment as soon as possible.  A May 
1999 mental health clinic note reflects that he had no 
clinical response to fluoxetine.  

The report of a May 1999 VA examination was for the purpose 
of determining the presence of PTSD.  He was noted to have 
seen combat in service in Vietnam.  He stated that he first 
had symptoms of an emotional nature in the late 1970's when 
he sought marriage counseling due to angry outbursts towards 
his wife at the time.  He only went to two sessions.  He 
again sought treatment in 1996 from the VA and was prescribed 
medications in 1997.  He was incarcerated between 1997 and 
1999 for forgery.  Since his release in March 1999, he began 
seeing a doctor at the VA.  He had been prescribed Prozac and 
Klonopin.  He attended alcoholics anonymous (AA) meetings and 
was to have psychotherapy in addition to medication.  He 
received six months of alcohol abuse treatment and AA while 
in prison.  

He denied any history of family problems or mental illness in 
childhood, and did well in school and in college, graduating 
with a B.A. in business.  He also went to graduate school 
after Vietnam and obtained an M.A. in education.  Throughout 
he denied alcohol or drug abuse, arrests or school 
suspensions.  He reported being married between 1972 and 
1997, with the reason for divorce being that he and his wife 
could no longer get along.  He admitted hitting his wife 
twice early in the relationship, but since then has just been 
verbally abusive to her.  They had two daughters who were 16 
and 21, who he did not see often, but called at least once a 
week.  Currently he was uncomfortable and anxious when 
calling, because of his guilt at being verbally abusive to 
them when they were younger.  However, he felt he was a good 
father in spite of this.  He was noted to be living with a 
good friend who he had known since kindergarten.  He also had 
some long term high school friends and was also close to his 
brother in law.  

He denied any other arrests other than for his forgery 
charges.  He never had any DWI' s despite drinking heavily 
during Vietnam and afterwards self medicated in order to 
sleep.  In the mid 1980's he was drinking 20 ounces of 
alcohol a night in order to try and quell his memories of 
Vietnam and to sleep.  He did some LSD and hash in Vietnam 
but did not continue his drug usage after service.  
Occupationally he worked from 1974 until 1980 at an insurance 
company, but after having several arguments with his 
supervisor, he began his own business selling insurance.  He 
was self employed from 1980 until 1996 when he was jailed for 
the forgery charges.  He has not been working since prison 
and felt quite drained at present, being unable to perform.  
He was not sleeping well.  

On mental status examination, he was appropriately and 
casually dressed with good ADL's and hygiene.  His attitude 
was entirely cooperative throughout the interview.  His mood 
was anhedonic and somewhat anxious and his affect was 
congruent with his mood.  His speech was spontaneous and very 
logical and relevant.  I.Q. per vocabulary was above average.  
His memory, both recent and remote was intact, however, he 
stated that his concentration was often poor and interfered 
with his memory.  There was no indication of any thought 
disorder, nor delusions or hallucinations.  He did state 
however, that he had heard a phone or doorbell ringing at 
times prior to being incarcerated as well as now living with 
his friend when there was no one calling or at the door.   
However this was the only experience of that nature that he 
could recall.  He was oriented times 3.  He readily admitted 
to impaired impulse control with family members only.  He has 
had no incidents of losing his temper since being released 
from prison.  He also stated that since the early 1990's he 
has been depressed constantly.  He has a great deal of 
problems sleeping.  Now that he is not drinking he generally 
would awaken and may be up for the rest of the night.  His 
appetite was only fair.  He continued to awaken from night 
sweats and at least once a week, he had nightmares although 
the night sweats were daily.  He denied any intent or plan to 
harm himself.  However he did have suicidal ideas as recent 
as the day before.  He felt that if he never awakened from 
his night's sleep it would not bother him.  He denied any 
homicidal ideation.  Currently he obsessed over the 
estrangement of the relationship with his daughters, about 
which he felt guilty and he was quite tearful when he spoke 
of how he treated them when they were younger.  

The examiner opined that the veteran clearly met the criteria 
for PTSD in the DSM IIIR.  He was quite tearful when he 
described being on a transport convoy and some Vietnamese 
children were in the road and they had to fire on them to 
scatter them.  If they had not scattered they would have just 
run them over with their trucks.  This was just one of the 
many recurrent distressing experiences, along with having 
seen someone lose his hand to sniper fire.  One of his 
recurrent nightmares involved being alone and fired upon. He 
continued to make extreme efforts to avoid thoughts and 
feelings about Vietnam and had feelings of detachment and 
estrangement from others, especially his daughters.  He 
continued to have difficulty falling asleep, often felt 
irritable, had difficulty concentrating and had an 
exaggerated startle response.  The Axis I diagnoses were 
PTSD, chronic, moderate symptoms and alcohol dependence in 
remission.  There was no Axis II diagnosis.  His GAF score 
was 55 and past year was 55.  He currently denied any drug or 
alcohol abuse.

In July 1999, the veteran was awarded Social Security 
benefits effective October 1996.  The primary diagnosis cited 
in the determination was affective disorder and secondary 
diagnosis was alcoholism in remission.  

A September 1999 VA mental health clinic note revealed the 
veteran to be symptom free at present combination of 
medications.  He attempted to discontinue divalproex but 
noted reappearance of anxiety and nightmares.  A November 
1999 VA treatment record indicates that the veteran's usual 
psychiatrist was absent and the treating psychiatrist had no 
information about the veteran.  He was noted to be pleasant 
and cooperative.  He had just divorced his wife and felt very 
depressed and anxious.  He was noted to have seen the other 
doctor about four or five times for PTSD.  He was noted to 
take Depakote, olanzapine and Prozac.  This doctor did not 
know why the veteran was on olanzapine as he showed no 
evidence of psychotic symptoms being present.  He complained 
that he was very depressed, with stomach pains from Depakote, 
so this drug was discontinued.  The doctor could see no 
particular psychosis being present and his depression was 
also without psychosis.  He was not suicidal at this time.  

A June 2000 VA examination reflects complaints of chronic 
insomnia and chronic stomach problems.  His past VA 
examination by a different examiner had diagnosed PTSD and 
alcohol dependence.  His GAF had been 55.  He denied any 
family history of mental illness.  He was first seen at the 
VA clinic in 1996 for depression.  This was related to 
suicidal ideation after arrest and pending incarceration for 
forgery.  He had also been diagnosed with PTSD at the VA in 
April 1999.  At that time, he had been described as having 
nightmares, exaggerated startle response, irritable mood, 
argumentative and verbal abuse towards his ex wife.  He was 
noted to have no history of psychiatric hospitalization.  He 
has been medicated with a variety of medications.  He 
reported that he had multiple psychiatrists and had some 
difficulty maintaining continuity of care due to changes in 
doctors.  He reported that he was currently unemployed and 
collected Social Security benefits.  He produced a form 
stating that affective disorder was the qualifying 
disability.  He had received these benefits since 1996.   The 
form also stated that he had been diagnosed with alcohol 
dependence in remission.  

He gave a history of working in the auto insurance business 
and was self employed from 1980 to 1996.  He reported that he 
had been incarcerated for a period of two years, after being 
convicted for the second time for forgery.  He insisted that 
he did not financially benefit from these activities, but 
that he simply listed auto insurance policy owners having 
coverage through different than what he actually insured them 
through.  He reported that he was incarcerated after the 
second conviction in order to make an example of him.  He 
insisted that he did not feel like he did anything wrong 
being that it did not cost anybody any money and it really 
was a "victimless crime."

He reported being married from 1972 to 1997 to his first wife 
and had two children from this marriage, aged 21 and 16, who 
lived with their mother.  He recently remarried a woman he 
knew from high school in April 2000.  He reported being 
happily married to the current wife.  They lived with his 
wife's sons who were in their twenties and he reported 
getting along well with all of them.  He also reported 
getting along well with his daughters.  He stated that he got 
along well with his siblings.  Indeed he reported essentially 
being sociable and likeable.  He readily admitted to a 
history of alcoholism and reported that he was able to become 
sober through alcohol treatment he received in prison and 
attending AA meetings in prison.  He stated that he has not 
attended AA meetings since his release, but denied any 
relapses in the past three and a half years.  He reported 
illicit drug use in the military, but denied any since.  He 
stated that he "stayed high all the time to cope with what 
was going on in Vietnam."  

Behavioral observation revealed the veteran had excellent 
grooming and hygiene.  Except for his white hair, he looked 
several years younger than his stated age.  He looked to be 
quite physically healthy.  He was polite and cooperative 
throughout the interview.  He was very soft spoken.  He spoke 
in a clear voice tone, at an average rate of speed without 
impediment.  He had an adequate vocabulary and his speech was 
logical and well focused at all times.  He was not guarded 
and did not attempt to misrepresent himself.  

On mental status examination, he was alert and oriented times 
4.  When asked to describe his general mood, he stated that 
he felt depressed all the time.  Indeed he appeared to suffer 
from a chronically dysphoric mood.  He reported a chronic 
lack of motivation and fatigability.  He also admitted to 
being moody.  He admitted to angry outbursts which recently 
included yelling.  He reported that when he was married to 
his first wife, he was verbally abusive to her and overly 
harsh with his children when they were younger.  He denied 
any history of domestic violence or child abuse.  He denied 
brooding and compulsions.  He reported anxiety attacks as 
follows: "whenever I am alone, I get chest pain and I feel 
like my chest is going to collapse."  He reported that he 
alleviated these pains by seeking company of others, even 
just going to the mall.  He reported that in the past, he 
would cope with these feelings by drinking.  He described his 
appetite as good.  He reported having chronic problems with 
insomnia.  He reported in spite of taking multiple 
medications, he still had difficulty obtaining a restful 
night's sleep.  He described his energy level as bad, stating 
that he had to force himself to do things.  He felt like he 
had the flu all the time.  He described his self esteem as a 
5 on a scale of 1 to 10.  He reported low self confidence due 
to physical problems.  It was important to note that he said 
he would like to go back to work, but felt he would have to 
improve both mentally and physically before attempting full 
time employment.  He reported that he would like to return to 
teaching.  He described his concentration as decent.  He 
denied displaying any obvious deficits in memory during 
evaluation.  

He reported being suicidal three separate times during the 
early 1980's and immediately before being incarcerated.  He 
denied any recent suicidal ideation.  He denied any history 
of suicide attempts.  He denied any history of homicidiality.  
He reported his only history of arrest being two times for 
forgery related to insurance fraud.  Again, he stated this 
was from listing customers as being covered by a different 
company than they were actually covered by.  He stated that 
they were trying to make an example of him as he had been 
given probation the first time he was convicted for this.  He 
reported obtaining his bachelors degree in 1970.  He was then 
drafted into service and after his return from Vietnam, 
obtained a Masters in education.  He reported that he taught 
for one year and then left education to work in insurance 
after a friend told him he could double his salary.  

He reported that since 1996 he has attempted a few jobs, 
which lasted only a couple of weeks each time.  He stated 
that each time he would become physically sick, experiencing 
diarrhea and vomiting, when attempting to work.  He stated 
that he would discontinue working on his own.  He denied 
being fired.  He reported declaring bankruptcy in 1993 due to 
poor business management, but stated that he essentially 
spend more money than he made.  He reported that both he and 
his wife manage the finances and do relatively well.  He 
reported that they both engaged in grocery shopping and 
household chores.  

The PTSD examination reported the history of military combat 
related stressors, including witnessing one man in his convoy 
have his hand blown off, as well as having some friends from 
school killed in Vietnam prior to his being sent over there.  
He described himself as always living in fear at the time and 
coped by staying high all the time.  He reported that he 
thinks about these experiences every day as things will 
remind him of Vietnam.  He stated these memories were always 
unpleasant.  He denied ever experiencing a flashback, but 
stated that he experiences recurrent memories about being 
shot at and a bullet was coming at him in slow motion, with 
him unable to get out of the way.  Another recurrent thought 
was of being alone on a convoy with nobody else around.  He 
reported avoiding watching war movies and other reminders of 
Vietnam.  He was able to speak with other Vietnam veterans 
about his experiences.  He did not belong to any veterans 
groups and had no interest in joining them.  He stated that 
he generally avoids thinking about or talking about Vietnam 
or the military.  He reported that his most distressing 
symptom was nightmares that continue.  He stated that he has 
very fitful sleep.  When asked how the service affected him, 
he stated that he did not think he would be sick, both 
physically and mentally.  He was never like that in college.  
He was never cruel, hostile or mean before entering the 
service.  

In the conclusion of the June 2000 VA examination, the 
examiner noted that the veteran was extremely calm, polite 
and essentially reserved during the interview.  His behavior 
was quite markedly different than how he described himself as 
interacting with his ex wife and periodically exploding in 
angry outbursts.  Judging from a review of records as well as 
interview, he appeared to meet the criteria for a diagnosis 
of mood disorder NOS.  He also had a history of alcohol 
dependence, but has been in recovery for the past three 
years.  He also appeared to meet the criteria for a diagnosis 
of PTSD, chronic.  The combination of these three disorders 
appeared to have moderately impacted on his functioning.  He 
reported chronic nightmares, he had a history of 
incarceration, chronic dysphoric mood, emotional lability, 
insomnia, irritability and history of bankruptcy.  The 
examiner stated that it was important to note that he was on 
Social Security disability benefits for affective disorder.  

The Axis I diagnoses were mood disorder, NOS, alcohol 
dependence in recovery times three years and PTSD.  No Axis 
II diagnosis was made.  His GAF score was 55, indicating 
moderate impairment of functioning.  A post diagnosis note 
stated that it appeared the veteran was primarily disabled by 
his mood disorder at this point in time.  Although alcohol 
dependence has hampered his functioning, in the past three 
years he has been sober, so it no longer plays a role in his 
GAF.  His PTSD was clearly secondary in terms of affect on 
day to day living and his mood disorder stabilized through 
medications.  It was minimal in its affect on his current 
functioning.  PTSD at this time appeared to account for only 
minimal impact on his current impairment.  The current 
factors in his GAF of 55 were 0 percent for alcohol 
dependence, 90 percent for mood disorder and 10 percent for 
PTSD.  

A February 2001 VA PTSD examination was done for the purpose 
of clarifying a previous examination done by this examiner in 
June 2000 in terms of the degree of three separate Axis I 
diagnoses into overall impairment of functioning, 
specifically the affect on GAF.  After a thorough review of 
the previous examination, the examiner opined that the 
veteran's primary disability was a mood disorder, NOS.  It 
was noted that this diagnosis was made based on review of the 
records including Social Security records, which granted 
disability based on affective disorder.  Also his medication 
regimen was noted to be typical for persons suffering from a 
mood disorder rather than PTSD alone.  The examiner noted 
that although he or she had previously assigned a diagnosis 
of alcohol dependence, the veteran has been in recovery for 
the past three years.  Consequently, the veteran's alcohol 
dependence was not playing a significant role in his current 
impairment of functioning in 2001.  The examiner also pointed 
out that although the veteran continued to meet the criteria 
for a diagnosis of PTSD, his PTSD symptoms appeared to be 
clearly secondary in terms of the effect on his day to day 
living, as compared to the effect of his mood disorder on his 
day to day living.  Also it appeared that his mood at the 
time of this examination appeared to be relatively well 
established at this point in time on his current medication 
regimen.  Therefore his PTSD symptoms appeared to be quite 
under control. He appeared to have developed effective coping 
skills in order to limit the negative affect of PTSD on daily 
functioning.  As a result, this evaluator in the February 
2001 examination would assign the veteran a GAF score of 55 
based on the following: 0 percent due to alcohol dependence, 
90 percent due to mood disorder and 10 percent due to PTSD. 

VA treatment records from 2002 reflect continued treatment 
for his various psychiatric disabilities including PTSD.  In 
April 2002, his symptoms were described as having the same 
intensity as his last visit in October 2001.  He had 
dysphoria, anxiety attacks and sleep problems, only getting 3 
hours of sleep a night.  He also complained of fatigue, 
negative feelings towards himself and guilt.  He complained 
of night sweats and nightmares.  He also complained of his 
medication making him feel unpleasant and was upset about the 
lack of progress in his claim.  The impression was PTSD, 
prolonged combat related and adverse affect of psychotropic.  
His medication was changed.  A June 2002 record reflects a 
change in medications.  He was a no show for his July 2002 
appointment.  

A June 2003 psychological evaluation by a private 
psychologist, Dr. H., indicates that the veteran was referred 
by another doctor to ascertain the severity of the veteran's 
claimed PTSD.  A history of his service and stressors related 
to serving in convoys in Vietnam was reported.  He indicated 
that after his return to the United States and in the 1970's, 
he did not remember feeling as he does at this time.  He 
reported that his feelings began to worsen in the 1980s and 
1990s.  He stated that he sought evaluation at the VA 
following recommendations by an Outreach representative.  He 
reported now being service connected for PTSD but was only 
awarded a 10 percent disability rating.  He indicated that he 
had been urged by VA counselors that he should appeal the 
percentage of the disability award.  He was noted to have 
received treatment by a number of psychologists in Albany 
area, but stopped due to his poor reaction to a group and the 
difficulty in maintaining a regular counselor.  He indicated 
that he received counseling between 1999 and 2001.  He has 
followed up with psychological treatment at the urging of his 
primary care doctor.  

On PTSD testing, the veteran reported combat related 
stressors including witnessing killings.  He stated that he 
has unwanted memories of the experiences every day, which 
caused extreme and incapacitating distress.  He denied any 
flashbacks in the current month, but did have some within the 
past year.  He reported distress if exposed to situations 
that reminded him of his stressors, and indicated this 
happened four or five times a week.  At these times, he 
experienced sweating and heart racing that was difficult to 
control.  He had symptoms of numbing and avoidance with daily 
efforts to avoid thoughts or feelings about the stressful 
events.  He did not have activities or places that he ignored 
or events that he found difficult to remember.  He did 
decrease most activities and most of the time felt distant or 
cut off from people around him.  He did have difficulty with 
restricted affect.  He denied any sense of foreshortened 
future.  Regarding persistent symptoms of arousal, he stated 
that he has nightly disturbance of sleep and not being able 
to sleep more than three hours of sleep most nights.  He 
described daily irritability and most of the time found it 
difficult to concentrate.  He reported being hypervigilant 
most of the time and had an exaggerated startle response 
about four or five times a week.  His symptoms appeared to be 
causing considerable distress in his relationships with most 
people.  He was felt to potentially benefit from occupational 
counseling as well as other VA services.  

On the PTSD checklist, he endorsed quite a bit or extremely 
prevalent symptoms such as repeated disturbing memories of 
the events, repeated disturbing dreams of the events, 
suddenly acting as if the experience was happening again, 
feeling very upset at reminders over the events, and 
avoidance of talking or thinking about reminders.  He also 
endorsed loss of interest in activities that used to be 
enjoyable, and felt distant and cut off from people.  He felt 
emotionally numb and unable to have loving feelings towards 
those close to him and felt as if his future was going to be 
cut short.  He had trouble falling or staying asleep, 
described hypervigilance and was easily started.  He reported 
moderate symptoms of feeling irritable and angry and 
difficulty concentrating.  On the Impact of Events Scale, he 
endorsed as moderate to severe his having waves of strong 
feelings of his Vietnam experiences, and he tried to suppress 
these feelings.  On the Beck Depression Scale he had a score 
consistent with major depression.  Among the symptoms 
endorsed included feeling sad all the time, being discouraged 
about his future, focusing on his life failures, not enjoying 
things like he used to, having suicidal thoughts but no 
intent and crying more than he used to.  He also reported 
being more easily irritated, having more problems making 
decision than in the past and being more preoccupied with 
physical problems.  On the Health Checklist, he endorsed a 
number of symptoms, including fatigue, poor health, and sleep 
disturbance among other somatic complaints.  His current 
medications included Atenolol, Chothal and Ranitidine.  

The summary of this June 2003 private psychological 
evaluation was that the veteran would certainly benefit from 
initiation of psychotropic medication.  He appeared to be a 
good candidate for SSRI that would help with PTSD as well as 
depressive symptoms.  He would also benefit from ongoing 
treatment for his PTSD, involving exposure and coping 
techniques for dealing with PTSD symptoms.  He would also 
benefit from contact with VESID and possible contact with 
Veteran's Services regarding benefits for employability.  

The report of a February 2004 VA PTSD examination revealed 
the last compensation and pension examination to have been 
done in June 2000, by the same examiner.  The diagnosis of 
the prior examination had been mood disorder, NOS, alcohol 
dependence and PTSD, with a GAF of 55 at the time.  A prior 
examination done by a different doctor in May 1999 had 
diagnosed PTSD and alcohol dependence with a GAF of 55.  He 
was noted to be applying for an increased rating for PTSD.   
Records indicated that he currently receives a 10 percent 
rating for PTSD.  He was taking atenolol, ranitidine, Norvasc 
and Protonix.  He rated his general health as "poor" and 
blamed this on being "overmedicated."  He appeared to be 
healthy.  He indicated that when he was not taking his mood 
stabilizers, he felt anxious and out of sorts.  However, when 
he took his medication, he felt lethargic and unmotivated.  
The examiner reviewed a letter dated June 6, 2003 by Dr. H, 
who saw the veteran for a psychological evaluation in 
conjunction with his claim.  This letter stated that the 
veteran was "totally disabled" and suffered from PTSD.  The 
veteran was noted to have been diagnosed by previous VA 
doctors as suffering from PTSD and depression.  He had a 
history of suicidal ideation in the 1980's and 1990's, but 
denied any in recent years.  He had no history of psychiatric 
hospitalization.  He had taken multiple psychotropics in the 
past.  He currently was treated with Wellbutrin for 
depression, zolpidem for sleep and divalproex for mood.  

Occupationally, he spent most of his life working in auto 
insurance sales as a self employed insurance salesperson.  He 
did this from 1980 to 1996.  In 1996 he was convicted of 
insurance fraud and spent two years in prison.  He has not 
worked since 1996.  He applied for and was awarded Social 
Security benefits due to an affective disorder.   

Regarding family history, his first marriage was from 1972 to 
1997, which resulted in two daughters from this marriages, 
now 19 and 24.  He stated that they visited regularly and he 
gets along well with them.  He remarried in April 2000, and 
got along well with his current wife.  He had two stepsons in 
their 20's who visited regularly and he got along well with 
them.  He had a brother and sister and got along well with 
them.  In spite of his mood disorder, he was sociable and did 
like to be around others.  He stated that he liked to talk to 
his neighbors.  He reported belonging to a number of social 
groups like the Knights of Columbus, prior to his 
incarceration.  He reported that the only group he now 
belonged to was a golf club where he and his wife golfed.  He 
stated that he continued with outpatients psychotherapy for 
anxiety.  He has also been diagnosed with alcohol dependence 
and had a 25 year history of alcoholism.  He did go through 
alcohol rehab in prison and attended AA meetings for a number 
of years.  The examiner stated that it was important to note 
that when asked if he was currently drinking, he stated that 
he would have a beer "now and then."  His breath was noted 
to smell like alcohol during this examination.  He stated 
that he only drinks sporadically and did not have a problem 
with his drinking.  He stated that he did not feel like he 
needed it now that he was on his medication.  The examiner 
suspected that he was self medicating with alcohol for many 
years prior to his beginning to take mood stabilizing 
medication.  He reported that he experimented with a variety 
of illegal drugs when he was in Vietnam.  He stated that he 
has not used any stateside, however.  

On physical examination, he presented to the interview 
casually dressed and displayed good grooming and hygiene.  He 
was essentially unremarkable in his appearance.  He was 
polite and cooperative throughout the evaluation.  Rapport 
was easily established and maintained.  He appeared to be 
quite open and honest in his responses.  It was noted that he 
was applying for an increased evaluation for his service 
connected disability at the urging of his representative, who 
told him essentially, he was being cheated by only being 
given 10 percent.  

On mental status examination, he was alert and oriented times 
4.  He did not display any obvious deficits in thinking or 
memory.  He spoke in a clear voiced tone that was without 
impediment and at an average rate of speed.  It was apparent 
that he was a bright man who was quite intellectually 
capable.  When asked to describe his typical mood, he 
described himself as being depressed and sad most of the 
time.  He also stated that he lacked motivation to exercise 
or engage in any work related activity.  He admitted to being 
moody, but stated that his moods were controlled with mood 
stabilizing medications.  However, again, he complained that 
it made him lethargic.  He reported that his temper was 
controlled since he had been on the medication.  He denied 
brooding or compulsions, currently.  He reported that he does 
continue to experience what he calls "anxiety attacks" 
marked by chest pains.  He stated that he had them when he 
was alone.  He reported that they were typically relieved 
when he was with other persons.  He also stated that when he 
takes his medication, the chest pains tend to go away.  He 
reported "the divalproex helps."  He stated that his 
appetite has improved now that he was on Protonix.  He 
reported that his appetite was good and he has put on 10 
pounds in the past 2 months.  He stated that he continued to 
suffer from insomnia.  He took zolpidem for this.  He 
described his energy level as low and that he felt exhausted 
a lot.  He reported being fatiguable.  He reported difficulty 
in doing chores due to lack of motivation.

Regarding self esteem, he rated this as a 3 on a scale of 1 
to 10 and explained that he had made a lot of mistakes that 
he should not have, such as not being the best father or the 
best husband to his first wife.  He described his 
concentration as decent.  He described his mood as 
chronically dysphoric.  Again he did have a history of 
suicidal ideation, but not in recent years.  He denied a 
history of homicidality.  He reported that his only two 
arrests were for forgery.  He denied ever getting a DWI.  He 
reported that he primarily drank at home, apparently self 
medicating.  He stated that he got a bachelors degree before 
being drafted into the service.  He reported on completion of 
service, he returned to school and got a Master's in 
education.  He worked for one year as a teacher before a 
friend convinced him to go to work in the insurance business 
so he could double his income.  He worked in the insurance 
field until being arrested for insurance fraud in 1996.  He 
has not maintained significant employment since 1996.  He 
reported that he and his wife shared financial duties.  He 
stated that they managed in spite of his limited income.  He 
did declare bankruptcy in 1993.

The specific PTSD examination reflects a history of the 
veteran having been drafted and serving as a transportation 
specialist.  He reported that his initial MOS was as a clerk, 
but that they were so short of truck drivers, that he was 
assigned to driving trucks in convoys.  He reported that 
during his stay in Vietnam, some of the convoys he drove in 
were ambushed.  He also witnessed death and destruction, 
including a man whose hand was shot off by a sniper.  He had 
also learned prior to going to Vietnam that two high school 
buddies had been killed in Vietnam.  He described his overall 
military experience as "exhausting" and indicated that he 
was naïve prior to entering Vietnam as he didn't know what 
terror he was in for.  When asked how he changed since the 
service, he stated that he really was not that different when 
he came back.  He felt that he changed over a particular 
number of years.  He could not recall a loss of interest in 
previously rewarding experiences when asked.  He essentially 
denied startle responses.  He did report that he has 
recurrent, unpleasant memories related to Vietnam.  He did 
have some difficulty identifying what the triggers were, but 
did state that occasionally, he will have nightmares related 
to Vietnam and that this would cause him to think about it 
during the day. He stated that he generally avoids watching 
war movies or documentaries related to Vietnam.  He stated 
that there were few persons in his town or social circles 
that were Vietnam veterans.  Therefore he had little 
opportunity to discuss his Vietnam experiences with them.  He 
stated that he would not reenlist if he were a young man.  He 
reported that he would discourage his step sons from 
enlisting in the service.  He stated that his hobbies were 
golfing and gardening.  He had no future plans.  

The examiner concluded that judging from review of all 
records, including previous examinations done by this 
evaluator and others, and the letter submitted on the 
veteran's behalf by Dr. H, the veteran continued to meet the 
criteria for three diagnoses:  First his primary disabling 
condition appeared to be a mood disorder, NOS.  He did appear 
to be benefiting from the medication regimen that he was 
currently on, including divalproex.  His mood appeared to be 
more stable.  He also had a history of alcohol dependence, 
but reported only sporadic use currently.  He did have mild 
symptoms of PTSD as well.  He did appear to be seriously 
impaired in his overall functioning, as he has not maintained 
employment since 1996.  He reported a history of unstable 
mood and nightmares.  He reported current chronic anxiety as 
well as sleep disturbance.  The Axis I Diagnoses were mood 
disorder, not otherwise specified, alcohol dependence and 
PTSD.  There was no Axis II diagnosis.  His GAF score was 50, 
indicating serious impairment of functioning.  

A report of contact addendum dated in August 2004 reflects 
that the examiner who conducted the February 2004 examination 
was contacted by telephone.  She relayed the following 
opinion via telephone message which was written down.  The 
major reason the veteran was not working was (due to) his 
mood disorder.  The conditions are not inextricably 
intertwined.  His PTSD affects functioning in a minor way.  
If he did not have a mood disorder, his GAF would be in the 
normal range.   

The veteran and his wife testified at an August 2005 VA 
Central Office hearing.  He testified that he believed his 
PTSD symptoms are worse than currently evaluated and 
suggested that his nightmares had increased in frequency.  He 
admitted he was not currently receiving treatment for his 
PTSD symptoms, indicating that he could not afford a private 
therapist, and did not want to attend PTSD group therapy 
sessions at the VA medical center.  He indicated that he had 
not contacted the VA since 2002 regarding PTSD.  He testified 
that he did not socialize and go out like he used to, but 
admitted that lack of money was a reason that he and his wife 
no longer went out a lot.  He testified that he used to use 
alcohol to self medicate for his PTSD symptoms, before he was 
placed on an effective medication regimen.  His wife 
testified that he scares easily and is jumpy.  

Based upon review of the evidence, the Board finds that the 
criteria for a 30 percent evaluation, but no more is 
warranted for the veteran's service connected PTSD symptoms.  
The symptoms specifically attributable to the service 
connected PTSD disability are shown by the medical evidence 
to result in an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), and chronic sleep 
impairment.  Complicating this matter is the fact that the 
veteran also carries two other distinct Axis I diagnoses of a 
mood disorder, not otherwise specified and alcohol 
dependence, which are separate from the PTSD symptoms.  
However the symptomatology due to these diagnoses have been 
separated by the VA examiner in the February 2004 VA 
examiner.  Most of the disabling symptoms were shown to be 
due to the mood disorder rather than due to the veteran's 
PTSD, according to this examiner, both in the examination and 
in the August 2004 addendum.  

In fact the examiner stated in the August 2004 addendum, that 
the veteran's GAF score attributable to PTSD fell within the 
normal range, while the GAF score attributable to the 
nonservice psychiatric disability was a 50, indicating 
serious impairment of function due to the non service related 
disorder.  This examiner, who based such opinions not only on 
examination of the veteran, but a thorough review of the 
record, found the veteran's PTSD to only be affecting the 
veteran's functioning in a minor way.  Nevertheless, the PTSD 
is shown at times to be sporadically affecting the veteran's 
function during various times, with more severe symptoms 
shown during periods of great stress, such as during the time 
when he was in legal trouble and facing the loss of his 
family, his business in addition to incarceration.  

However, such flare ups are shown to be transient in nature, 
and by the time of his February 2004 VA examination, his PTSD 
symptoms were shown to be well controlled by medication and 
primarily consisted of recurrent, unpleasant memories related 
to Vietnam, sleep difficulties and occasional nightmares.  
His symptoms due to PTSD, while more closely resembling the 
criteria for a 30 percent evaluation, do not meet the 
criteria for a 50 percent rating.  Again, his primary 
disabling condition is shown by the February 2004 VA 
examination to be due to his unrelated mood disorder.  

His PTSD symptoms do not result in for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  To the contrary, he is shown on most recent 
examination to be quite socially outgoing, and of above 
average intelligence with no impairment in cognitive 
functioning.  The major impairment shown to be affecting his 
occupational ability is again shown to be a disturbance of 
mood and motivation, which is primarily due to an unrelated 
mood disorder.

In sum, the Board finds that the evidence reflects that the 
veteran's PTSD symptoms warrant an initial rating of 30 
percent disabling.  They however do not warrant a rating in 
excess of 30 percent disabling.  Additionally, the Board has 
considered whether it is appropriate to assign "staged 
ratings," in accordance with Fenderson, supra.  However, the 
Board finds that the medical evidence demonstrates 
consistently and throughout that the veteran meets the 
criteria for a 30 percent evaluation from the date of his 
claim.  Therefore, the assignment of staged evaluations in 
this case is not necessary.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's service connected 
PTSD.  In addition, it has not been shown that the service 
connected PTSD disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  As discussed above, he has been 
determined to be unemployable due to other factors than his 
service connected psychiatric disability.  For these reasons, 
an extraschedular rating is not warranted.


ORDER

A 30 percent initial evaluation, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


